Citation Nr: 1630756	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-49 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for mechanical low back pain with osteoarthritis of the thoracic spine.

2.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to July 1986, from January
1991 to April 1991, and from May 1993 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In an April 2009 rating decision, the RO denied entitlement to a rating in excess of 40 percent for mechanical low back pain with osteoarthritis of the thoracic spine.

In June 2012, the Veteran presented testimony as to this issue during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

In May 2014, the Board remanded the matter of entitlement to a rating in excess of 40 percent for mechanical low back pain with osteoarthritis of the thoracic spine to the Agency of Original Jurisdiction (AOJ) for additional development.  This matter has since returned to the Board for the purpose of appellate disposition.

In the meantime, the Veteran also appealed an April 2013 rating decision in which the RO denied entitlement to SMC based on a need for regular aid and attendance or by reason of being housebound.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran's service-connected mechanical low back pain with osteoarthritis of the thoracic spine has been manifested by complaints of pain with limitation of range of motion, but ankylosis (as defined by VA), neurologic impairment outside of lumbar radiculopathy of the right and left leg, and/or incapacitating episodes (as defined by VA) with a total duration of at least 6 weeks during a 12-month period have not been shown.

2.  The Veteran does not have anatomical loss, or loss of use, of both feet, or of one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less, as a result of his service-connected disabilities.

3.  The Veteran is not permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.

4.  The Veteran does not have a single service-connected disability rated as 100 percent disabling, and he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent rating for mechanical low back pain with osteoarthritis of the thoracic spine have not been met.  38 U.S.C.A. §§°1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2015).

2.  The criteria for SMC based on aid and attendance and/or housebound status have not been met.  38 C.F.R. § 1114(l) and (s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38°C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased rating for mechanical low back pain with osteoarthritis of the thoracic spine, in a September 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for this disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the September 2008 letter.  

With regard to the claim for SMC, in a May 2012 pre-rating letter, the RO provided notice of the criteria for SMC based on need for aid and attendance or housebound status, and VA's and the Veteran's respective responsibilities to obtain relevant evidence.  The Board thus concludes that the notice requirements with respect to this claim have also been satisfied.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

Pursuant to the Board's remand instructions, the Veteran's Social Security Administration (SSA) records and additional VA treatment have been obtained and associated with the electronic claims file.

The Veteran was afforded various VA examinations with respect to his claim for increase, to include most recently in July 2015, pursuant to the Board's remand instructions.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  In addition, as the 2015 examination also clarified the nature and severity of these disabilities and reconciles previous inconsistencies noted in private treatment records, the AOJ is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Moreover, the Veteran has been afforded various VA examinations to determine the nature and severity of all of his service-connected disabilities sufficient to determine his need for aid and attendance or housebound status. 

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858,  ___ Vet. App. ___  (Vet. App. July 5, 2016), the Court recently held that VA examination reports must comply with the language of 38°C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *10.  Here, the Veteran is in receipt of the maximum schedular rating for limitation of motion and, thus, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 are no longer applicable.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Thus, any examination inadequacies regarding range of motion testing as described in 38°C.F.R. § 4.59 has resulted in harmless error and additional examination is not warranted.

The Veteran also presented testimony at a hearing in June 2012 with respect to his claim for increased rating.  During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities.  His functional impairment and manifestations were addressed.  The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38°C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran's mechanical low back pain with osteoarthritis of the thoracic spine is rated as 40 percent disabling, under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242. This is the maximum evaluation for limited motion of the lumbar spine and the functional equivalent of limitation of motion of the lumbar spine.  Johnston v. Brown, 10 Vet. App. 80 (1997).  He filed the instant claim for increased rating in September 2008.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his/her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA examination in February 2007, the Veteran endorsed back pain.  There was no history of bladder or bowel symptoms, numbness, paresthesia, or falls, though the Veteran did endorse a history of leg or foot weakness.  He noted decreased motion, stiffness, weakness, spasm and pain located in the center of the neck and center of the mid-back and low back.  Pain was elicited by movement.  He described the pain as sharp and burning and indicated that it was moderate in severity.  Pain occurred 1 to 6 days per week.  His back pain radiated to the left leg.  The Veteran endorsed severe flare-ups occurring every 2 to 3 weeks, lasting 1 to 2 weeks at a time.  Flare-ups were precipitated by lifting, turning, and twisting, and relieved with medications and a hot tub.  During flare-ups, he was confined to the couch or bed.  The examiner indicated that it was not an examination for intervertebral disc syndrome.  He did not use an assistive device or aid, and was able to walk .25 of a mile.  

Objective examination of the thoracic sacrospinalis revealed no spasm, atrophy, guarding, weakness or tenderness, though there was pain with motion.  The examiner noted that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Inspection of the spine revealed normal posture, head position, and gait with symmetry in appearance.  There were no abnormal spinal curvatures present outside of gibbus.  A detailed motor, sensory, and reflex examination of the lower extremities yielded normal findings.  

Range of motion testing revealed flexion to 30 degrees with pain beginning at 5 degrees.  Extension was to 15 degrees with pain beginning at 10 degrees.  Right lateral flexion was to 15 degrees with pain beginning at 10 degrees, while left lateral flexion was to 20 degrees with pain beginning at 15 degrees.  Right lateral rotation was to 20 degrees with pain beginning at the endpoint of range of motion, while left lateral rotation was to 30 degrees with pain beginning at 20 degrees.  The examiner noted that there was pain on range of motion and upon repetitive motion; however, there was no additional loss of range of motion in degree for any range of motion.  

The examiner diagnosed chronic back pain.  With respect to functional impact, the  Veteran worked full-time at a state prison, and reported that he had lost 4 weeks of work during the past year due to back and neck pain.  The examiner commented that the disability caused significant impact on employment in that it led to increased tardiness and absenteeism due to decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  The disability also impacted usual daily activities in that it prevented sports and exercise and moderately impacted chores, shopping, recreation, and travel.  

In a March 2007 addendum, x-ray reports indicating mild degenerative osteoarthritis of the thoracic spine and a negative lumbar spine x-ray were noted. 

On VA examination in December 2008, the Veteran reported that he continued to experience low back pain with increased problems in the thoracic area.  He reported that he was referred to a physical therapist for his cervical and thoracic spine problems, which had not helped much.  He did have an epidural spinal injection in the thoracic spine area which was helpful.  He described a constant, dull, moderate ache.  Occasionally he got shooting pains into the left rib cage, left shoulder blade, and back of the left arm.  He stated that sometimes his pain started while he was just sitting at his desk doing paperwork, and sometimes moving in certain ways aggravated his pain.  Alleviating factors included use of a TENS unit, Vicodin, Flexeril, and Celebrex.  He also purchased a special mattress and hot tub.  He reported that he had gone to an emergency room a couple of times for back flare-ups, but had not been admitted.  He denied a history of incontinence, paresthesia, leg or foot weakness, falls, and unsteadiness, though he did endorse numbness.   He endorsed fatigue, decreased motion, weakness, spasm, and pain.  

The Veteran endorsed severe flare-ups occurring every 2 to 3 weeks, and lasting 1 to 2 days at a time.  With respect to functional impact, the Veteran reported that he stayed home from work approximately 3.5 days per month due to his back/neck pain.  If he was at work during a flare-up, he called his supervisor, who picked him up from work and took him home.  The examiner indicated that it was not an examination for intervertebral disc syndrome.  The Veteran was able to walk 1 to 3 miles at a time.  

Objectively, observed abnormalities of the thoracic sacrospinalis included increased pain with motion and tenderness, but not spasm, atrophy, guarding, or weakness.  The examiner noted that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Inspection of the spine revealed normal posture, gait and head position, though the right shoulder was lower than the left.  There were no abnormal spinal curvatures with the exception of lumbar flattening.  

A motor examination of the lower extremities yielded normal findings.  Muscle tone was indicated to be normal, and there was no muscle atrophy.  Sensory and reflex examinations were also normal.  There was no thoracolumbar spine ankylosis.  Thoracolumbar flexion was from 0 to 30 degrees, with pain beginning at 20 degrees and ending at 15 degrees.  Extension was from 0 to 10 degrees with pain beginning at 10 degrees and ending at 5 degrees.  Right and left lateral flexion was from 0 to degrees with pain beginning at 20 degrees and ending at 15 degrees.  Lateral rotation was from 0 to 25 degrees right and left, with pain beginning at 25 degrees and ending at 20 degrees.  There was pain on range of motion and upon repetition for each range of motion; however, there was no additional loss of motion on repetitive use of the joint.  

X-ray of the thoracic spine revealed mild degenerative arthritis, while x-ray of the lumbar spine was negative.  

The examiner diagnosed osteoarthritis of the thoracic spine and mechanical low back pain.  The Veteran was employed full-time at a state prison.  He reported that he had lost 6 weeks of work during the past year due to back flare-ups.  The examiner determined that the disability caused no significant effects on usual occupation, but caused severe impairment with respect to exercise, recreation, chores, and traveling, with moderate impact on shopping and dressing.  

On VA treatment in March 2009, the Veteran reported a fairly long history of spinal pain and osteoarthroses associated with low back pain and thoracic pain, including a history of epidural steroid injections for the thoracic pain.  

A November 2009 VA primary care note reflects that the Veteran endorsed worsening symptoms of lumbosacral radiculopathy.  He reported pain and numbness down the right anterior thigh and the side of the calf.  He was reportedly on medical leave from his job with the prison system because of lumbosacral radiculopathy and neck pain.  Pain was located in the middle and right low back, radiating to the buttock and lateral right thigh.  Objectively, gait was mildly antalgic.  He was assessed with lumbar radiculopathy.  

A July 2010 VA mental health therapy note reflects that the Veteran stopped working and went on medical disability 2 years prior due to back and neck pain.  

A June 2011 VA examination report reflects that the Veteran presented with symmetrical musculature of the bilateral upper and lower extremities.  He had a stiff, upright posture, and stable gait without assistance.  He was independent in disrobing and dressing, and transferring to and from the chair and examination table.  He was able to stand independently from a chair without pushing off with his arms.  He was able to stand independently on each foot without loss of balance.  He appeared to be in physical distress during range of motion testing of the low back, reporting severe pain with movement.  He sat during the subjective portion of the examination (1.25 hours) and changed position in his chair 2 times.  

The Veteran reported increased leg pain.  He reported that he had to quit riding horses and had difficulty driving in his truck due to low back pain.  He described the pain as a shooting pain from the back into the buttocks, thigh, left knee, and calf.  He took pain medication for treatment.  He denied bowel or bladder problems, but endorsed numbness and paresthesia.  While he had erectile dysfunction, the examiner related this to low testosterone.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The Veteran reported that the entire spine was painful and endorsed severe, constant pain.  He did not use an assistive device for walking and was able to walk .25 of a mile.

Inspection of the spine revealed normal posture, head position, and gait, and there was symmetry in appearance.  There were no abnormal spine curvatures and no thoracolumbar spine ankylosis.  

Objective abnormalities of the thoracolumbar sacrospinalis included spasm, guarding pain with motion, and tenderness, but no atrophy or weakness.  The examiner indicated that muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.

Range of motion testing revealed flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  There was objective evidence of pain on active range of motion, and on repetitive range of motion.  Only one repetition was done, as the Veteran reported too much pain to do 3 repetitions.  He also hung onto the wall and reported that it hurt his neck too much.

Neurologic examination revealed normal coordination and orientation.  A sensory, reflex, and motor examination of the lower extremities was normal, with normal muscle tone and no muscle atrophy.  Active straight leg raises were from 0 to 45 degrees without report of radicular associated pain bilaterally.  

The Veteran reported that he medically retired in 2009 due to a work-related neck injury.

The examiner diagnosed thoracolumbar spine pain and thoracic osteoarthritis.  While the Veteran was no longer working, the examiner noted that if he were, he would not be able to bend and lift, which he had to do at his previous employment.  Effects on occupational activities included decreased mobility, decreased manual dexterity, problems with lifting and carrying, weakness or fatigue, decreased strength, and lower extremity pain.  With respect to usual daily activities, the disability caused problems with lifting more than 10 pounds, bending forward, walking more than 100 yards.  The Veteran was unable to do heavy chores around the house or yard.  The examiner opined that the disability would render the Veteran unable to secure employment in any form of physical labor, but sedentary employment was possible.  

A January 2011 report from private physician Dr. U. reflects that the Veteran reported total back pain and some urinary incontinence.  Objectively, tenderness was present with muscle spasm and painful movement.  He could not bend more than 20 degrees with when asked to stand and touch his toes.  He stood with flexion of 5 degrees.  Leg raising was to 25 degrees, and he had hypoesthesia in both legs.  Dr. U. noted discogenic disease of the thoracic, cervical and lumbar spine, and ankylosis of all the joints, with incontinence to his spine condition.

A May 2012 internal medicine evaluation pertaining to the Veteran's SSA disability claim reflects that the Veteran endorsed pain in the lower back which was diffuse and nonradiating.  The pain was constantly present, improving somewhat, with cessation of activity and worsening with excessive activity.  
  
Thoracolumbar spine examination revealed no evidence of increased muscle tone or spasm.  There was no evidence of a significant kyphosis, lordosis, or noticeable scoliosis.  Range of motion, carried out actively and voluntarily, demonstrated no limitation in any plane, including flexion, extension, rotation, and lateral flexion.  He complained of pain with range of motion.  Straight leg raising was negative bilaterally.  His gait was normal.  He reported using a cane, but did not bring it to that day's examination.  Back pain with a history of degenerative disc disease was indicated.

The examiner indicated that, based on the Veteran's physical limitations, he could lift or carry 20 pounds occasionally, and 10 pounds frequently.  Standing or walking could be done for up to 2 hours in a normal 8-hour workday.  The examiner further opined that a cane was not required for ambulation.  Sitting with normal breaks could be done without restrictions.  With respect to postural limitations, the Veteran could climb ramps, stairs, ladders or ropes occasionally, balancing could be done without restriction, and stooping, kneeling, crouching, and crawling could be done occasionally.  

During the Veteran's June 2012 Board hearing, the Veteran testified that he suffered from low back, thoracic, and cervical spine pain.  He related that he experienced stiffness in both the cervical and thoracolumbar spine, which he considered met the definition of ankylosis of the entire spine, or at the very least of the thoracolumbar spine.  He ambulated with his cane. The Veteran reported that he could only lift about 1 liter of soda without pain.  He had to stand upon after about 10 to 15 minutes of sitting in the same position.  He could walk without assistance of a cane only about 10 to 15 feet.  He could walk 50 years with assistance of the cane.  He could bend down to pick something up only if he had something to hold onto.  He was unable to climb a full flight of stairs without having to rest.  He had to lay down the majority of the day.  He only slept about 4 to 6 hours per day.  He indicated that he had to have his wife assist him with bathing.  He was very limited in his ability to do chores.  He did at-home physical therapy and used a TENS unit every other day.  He had undergone 2 sets of 3 epidural injections, which only provided temporary relief of symptoms.  

A November 2012 VA MRI showed degenerative disc disease at the L5-S1 level with mild bulging of the disc into the left neural foramen with no evidence of impingement on the exiting nerve root or central spinal stenosis.  

On VA treatment in January 2013, range of motion of the lumbar spine was noted to be markedly decreased in all ranges and very inflexible.

On VA examination in July 2015, the Veteran endorsed daily flare-ups of back pain, with constant pain with activity and at time with undue stress. During flare-ups, the pain caused limitation in movement and he had to rest.  

Range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  Pain was noted on examination.  He was tender on the lumbar spine throughout moderately, and severe pain was noted at L5-S1 and bilaterally on the sacroiliac joints.  There was bilateral tenderness on the lumbar muscles.  On repetition, forward flexion was to 20 degrees, extension was to 5 degrees, and right and left lateral rotation and flexion were unchanged.  The examiner noted that additional functional loss on repetition was due to pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner noted that, while the Veteran was not being examined immediately after repetitive use over time, the examination was medically consistent with his statements describing functional loss with repetitive use over time.  He commented that pain, fatigue, weakness, lack of endurance, and incoordination significantly limited functional ability with repeated use over a period of time.  However, he was unable to describe any additional loss in terms of range of motion without resort to speculation, as this would depend on a variety of factors, including types of activity, whether medication was used, and weather influences, among other things.

The examiner did indicate that the exam was being conducted during flare-ups, and that flexion during flare-up was to 20 degrees, while all other ranges of motion were limited to 10 degrees, with pain, fatigue, weakness, lack of endurance and incoordination all playing a role.  The examiner indicated that muscle spasm, localized tenderness, and guarding resulted in an abnormal gait or abnormal spinal contour.

After motor, sensory, and reflex examination, that examiner noted moderate radiculopathy of both lower extremities.  

There was no ankylosis of the spine, and no other neurologic abnormalities indicated.  The examiner noted that the Veteran had intervertebral disc syndrome of the thoracolumbar spine, with episodes of bed rest having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  He used a cane and walker both in and out of the house depending on the severity of his low back pain.  He also used a low back brace.  

The examiner diagnosed degenerative joint and degenerative disc disease.  The examiner indicated that the disability impacted the Veteran's ability to work, in that he was unable to do physical labor that required bending, lifting, prolonged standing, sitting, and walking.  He could not climb stairs.  Sedentary work was impacted by prolonged sitting and side effects of medication, impacting his focus and concentration.  

In a July 2015 addendum opinion, the VA examiner noted that his previous medical opinion stood, with there being no ankylosis of lumbar spine for which the Veteran was evaluated for.  He also noted that a cervical spine evaluation in May 2015 also did not note ankylosis of cervical spine.

He noted an inconsistency with the private medical record in January 2011 by Dr. U.  He noted that Dr. U. was a board certified gynecologist specializing in women's health and noted with pediatrics, general practice, allergy and asthma. 

While the VA examiner indicated that he could not question all the content of the private medical record, it was inconsistent that there would be ankylosis of the entire spine and he could not give explanation to there possibly being lumbar spine ankylosis in January 2011 and not currently, other than ankylosis was never present.  The VA examiner reiterated that he stood with his present medical opinion as stated above.

A September 2015 VA MRI of the lumbar spine revealed severe narrowing of the left existing neural foramen at L5/S1.

Continued VA treatment records document further complaint, treatment and medication management of low back pain and radiculopathy.

The aforementioned evidence reflects that this disability has been manifested by symptoms of pain, stiffness and limited range of motion.  The Veteran has been awarded the maximum schedular rating based upon limitation of motion, and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).  Consequently, a higher rating is not warranted based upon limitation of motion.

In order to warrant a higher rating, there must ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  For purposes of the General Rating Formula for Diseases and Injuries of the Spine, ankylosis has been specifically defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is "fixed in flexion or extension."  The term "fixed" is defined as "[b]eing set firmly in position: STATIONARY."  Webster's II New College Dictionary, 424 (1995). 

Notably, the Veteran's attorney has argued that ankylosis refers to stiffness.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing to Stedman's Medical Dictionary 87 (25th ed. 1990)) for defining ankylosis as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  

Here, the Veteran has presented January 2011 findings from a private physician indicating that the Veteran manifested ankylosis of the entire spine.  The findings supporting this determination noted that the Veteran stood with flexion of 5 degrees and could not bend more than 20 degrees.  

On the other hand, the majority of range of motion findings within the record reflects that the Veteran is capable of forward flexion to 30 degrees and that he has retained some range of motion in all other planes.  VA examiners have specifically noted no ankylosis of any segment of the spine, and the 2015 VA physician addressed the January 2011 report, and indicated that it did not change his opinion that there was no ankylosis present.

As a starting point, the Board relies on the specific definition of ankylosis found in Note (5) of the General Rating Formula for Diseases and Injuries of the Spine which defines ankylosis as "fixed in flexion or extension."  The overwhelming clinic findings demonstrate active and passive motion in both flexion and extension.  In fact, the report from Dr. U. notes forward bending of at least 20 degrees.  Otherwise, while Dr. U's impression of ankylosis of all joints holds some probative value, the Board places greater probative weight on the entirety of the evidentiary record showing active motion in both flexion and extension without evidence of permanent fixation in either flexion or extension and the countering medical opinions that ankylosis is not present.  Overall, the Board finds by a preponderance of the evidence that the Veteran does not manifest ankylosis (as defined by VA) of the thoracolumbar spine or entire spine.  Thus, a higher rating based upon ankylosis is not warranted.

The Board next notes that separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted, other than right and left lower extremity radiculopathy, because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Veteran is already service-connected for right and left leg radiculopathy, and these matters are not subject of the current appeal.  No other neurological impairment has been demonstrated.  

The Board notes the findings of urinary incontinence indicated by Dr. U. due to the Veteran's spine condition.  The report from Dr. U. does not refer to the nerve root distribution causing incontinence or even reference review of imaging studies.  Notably, the Veteran has denied incontinence on several occasions during the appeal period.  

On the other hand, the January 2015 VA examiner found no evidence of neurologic abnormalities other than lower extremity radiculopathy (which has been service-connected), and a November 2012 MRI of the lumbar spine has been interpreted as showing no evidence of nerve root impingement or central spine stenosis.  Additionally, a review of the extensive record reflects no similar examiner assessment attributing urinary incontinence as a neurologic impairment of the thoracolumbar and/or cervical spine.  

Overall, the Board finds by a preponderance of the evidence that the Veteran does not manifest incontinence as a neurologic manifestation of thoracolumbar spine or cervical spine disability.  The findings from Dr. U. are entitled to significantly less probative weight than the evidence cited above as there is no rationale supporting the purported link between urinary incontinence and spine disability, and the ultimate conclusion is inconsistent with the examination findings of record.  Thus, a separate rating based upon incontinence is not warranted.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  For the time period prior to July 21, 2015, the Veteran holds a 40 percent rating for the orthopedic manifestations of thoracolumbar spine disability.  Thus, a higher rating may be considered under the Formula for Rating Intervertebral Disc Syndrome.  Since July 21, 2015, the Veteran has been awarded separate 20 percent ratings for radiculopathy in the lower extremities which, when combined under 38 C.F.R. § 4.25, does not allow for consideration of a higher rating under the Formula for Rating Intervertebral Disc Syndrome.

Here, the Veteran and his spouse describe periods of flare-ups where the Veteran has been confined to his bed and missing up to 6 weeks of work during a 12-month period due to back pain.  However, there is no evidence of incapacitating episodes having a total duration of at least 6 weeks during any 12 month period as defined by regulation.  In this respect, VA examinations, VA and private treatment records, and the Veteran's own statements do not reflect that he has been prescribed bedrest by a physician due to incapacitating episodes of intervertebral disc disease.  As such, the Board finds that the preponderance of the evidence against a finding that the Veteran experiences incapacitating episodes as contemplated by the regulation.  The Board acknowledges the 2015 VA examiner's report of incapacitating episodes lasting a duration of 2 weeks but less than 4 weeks during the past 12 months; however, a 60 percent rating is warranted only for duration of 6 weeks or greater.  Accordingly, a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the statements of the Veteran and his spouse regarding the severity of his back symptoms.  Certainly, as lay persons, they are competent to attest to observable functional limitations and, in the case of the Veteran, subjective sensations such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, these statements describing functional limitations are credible; however, neither the Veteran nor his spouse is deemed competent to diagnose actual ankylosis of the spine and/or competent to link urinary incontinence symptoms to a spine etiology.  On these latter two matters, the Board finds the medical evidence to be far more probative of the degree of impairment that the lay statements.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability, including limited range of motion, pain, exacerbations of intervertebral disc syndrome, neurologic impairment of the lower extremities and the consequent functional limitations in walking, sitting, standing, etc., is fully contemplated by the applicable rating criteria.  Here, the Veteran has been assigned the maximum rating for limitation of motion and, effective July 2015, separate ratings for neurologic impairment of the lower extremities.  Higher ratings are available based upon ankylosis and incapacitating episodes of intervertebral disc syndrome, but the Veteran does not meet or more nearly approximate those criteria.  The Board takes note that the Veteran reports missing up to 6 weeks of work a year due to exacerbations of low back pain.  Notably, VA's Schedule for Ratings provides varying degrees of disability intended to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

In the opinion of the Board, the symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Here, VA has recognized that the collective effect of the service-connected disabilities has resulted in unemployability and, thus, a 100 percent rating.  However, the lay and medical evidence of record does not raise the issue that there are compounding and/or combined effects of service-connected disabilities which are not comtemplated in the the assigned schedular ratings.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's mechanical low back pain with osteoarthritis of the thoracic spine, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a rating in excess of 40 percent for the disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  SMC

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. §°3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. §°3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38°C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living and cannot leave the house without assistance.  

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; mechanical low back pain with osteoarthritis of the thoracic spine, rated as 40 percent disabling; cervical radiculopathy of the right upper extremity, rated as 40 percent disabling; cervical radiculopathy of the left upper extremity, rated as 20 percent disabling; sciatic radiculopathy of the left lower extremity, rated as 20 percent disabling; sciatic radiculopathy of the right lower extremity, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  A 90 percent rating had been in effect from September 15, 2009, a 100 percent rating has been in effect from June 19, 2012, and a total rating based on individual unemployability had been granted from January 13, 2009 through June 19, 2012.    

In addition to the above-discussed medical evidence, in the January 2011 report, Dr. U. noted that the Veteran reported incontinence problems almost four times during a 2-month period.  Examination of the extremities revealed no abnormalities, with no peripheral edema and okay peripheral pulses.  There was tenderness and muscle spasm of the cervical and thoracic spine, with pain with movement.   There was definite evidence of radiculopathy causing weakness in both arms, with reduced power in each arm.  He was very tender in the lumbosacral area.  He could stand with flexion of 5 degrees, and could not bend more than 20 degrees when asked to stand and touch his toes.  Leg raising was 25 degrees, and he had hypoesthesia in both legs.  

Dr. U. indicated that the Veteran had discogenic disease of the cervical, thoracic, and lumbosacral spine and ankylosis of all the joints.  The cervical spine problem gave him numbness in the arms and he was "using strength from the arms," and the lumbosacral spine problem caused numbness in the legs and it was also causing him some incontinence problems.  Dr. U. indicated that the Veteran was "definitely much more disabled" from his injuries than he was before.

A May 2011 VA psychiatric examination reflects that the Veteran's recent and immediate memory were mildly impaired.  The Veteran reported difficulty in remembering recent conversations with his wife or forgetting why he walked into a room.  He reportedly relied on his wife to drive him everywhere because he got too anxious.  

On VA general medical examination in June 2011, the Veteran reported that he was assessed with a brain cyst in May 2011.  He reported that he was told that his current memory loss could be related to this, as well as his PTSD.  The examiner noted no history of urinary incontinence.  He had symmetrical musculature of the bilateral upper and lower extremities, with a stiff, upright posture.  He had a stable gait without assistance, and was independent in disrobing and dressing, except for buttons.  He was able to stand independently from his chair without pushing off with his arms.  He was able to put on his shoes and tie the laces.  Fine motor coordination was intact.  He was able to stand independently on each foot without loss of balance.  He appeared to be in physical distress during range of motion testing of the neck and low back, reporting severe pain with movement.  Corrected visual acuity was 20/30 bilaterally, and a visual field assessment was normal.  There was full range of motion of the wrist, elbow, shoulder, hip, knee, and ankles bilaterally without report of joint pain. 

In addition to the above-noted thoracic/lumbar spine findings from this examination, the Veteran's service-connected degenerative disc disease of the cervical spine with osteoarthritis was also examined.  The Veteran endorsed shooting pain down the arm into the elbow of the right arm.  He reported constant, severe pain with symptoms of fatigue, decreased motion, stiffness, weakness, and spasm.  There were no incapacitating episodes or cervical spine ankylosis.  

There was objective evidence of spasm, pain with motion, and tenderness.  He was able to flex to 35 degrees and extend to 30 degrees.  Sensation was decreased in the right upper extremity.   The examiner indicated that the disability would prevent lifting more than 10 pounds, and difficulty with activity involving looking up or turning the head side to side.  Effects on occupational activities included decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of the upper extremity, and pain.  He was unable to do heavy chores around the house or yard or exercise.  

VA treatment records reflect that the Veteran underwent brain surgery in August 2011 for removal of a colloid cyst in the third ventricle, followed by a post operation right hemisphere venous infarct.  At the time of admission, he and his wife reported he had frequent headaches, fatigue, occasional blurred vision, forgetfulness, distractibility, irritability, reduced affective expression, passivity or inertia, and impulsivity.  In addition, his wife had complaints that the Veteran's behaviors changed since his surgery.  Specifically, they stated that he became overwhelmed caring for their three young children.  He was admitted to a polytrauma rehabilitation program for a 3-month course of rehabilitation and community re-integration treatment.  

A March 2012 VA discharge summary notes that the Veteran had cognitive deficits after the surgery and stroke.  He also endorsed chronic neck pain radiating to the right arm with paresthesia.  He had a history of dropping objects his right hand.  He had not driving since August 2011 due to the surgery.  The Veteran was described as continent, with no issues.  He had blurred vision with reading.  Motor strength was full for the bilateral upper and lower extremities.  He was able to do toe and heel raises.  Reflexes were symmetric.  He had normal finger-nose-finger and heel-to-shin coordination.  Tandem gait was normal.  

An examination for housebound status or permanent need for regular aid and attendance completed in November 2011 reflects diagnosis of stroke.  The examiner noted that the Veteran was able to feed himself, but could not prepare his own meals.  He needed assistance with bathing, in that he needed prompts to shower.  He was not legally blind, and did not require nursing home care.  He did require medication management and did not have the ability to manage his own financial affairs.  The examiner indicated that the Veteran had no physical limitations with regard to grip, fine movements, ability to feed himself, to button clothing, and attend to needs of nature.  He also had no physical restrictions of the lower extremity with particular reference to limitation of motion, atrophy and contractures or other interference, specifically on weight bearing, balance and propulsion.  Restrictions of the spine were noted to include chronic low back pain.  

The examiner indicated that the Veteran had a stroke after surgery to remove a colloid cyst, and since that that time had many abnormal behaviors.  He noted that the Veteran had to go to a transitional unit for rehabilitation, and his spouse would require help while he was away.  The examiner reported that the Veteran did not require aids such as canes, braces, crutches, or the assistance of another person for locomotion.  

The May 2012 SSA evaluation reflects that the Veteran also reported cognitive difficulties following the surgical removal of the colloid cyst and stroke.  He endorsed episodes of confusion and difficulty with memory.  He felt as if his legs gave out from under him and had been using a cane, though he was able to walk without it.  

A June 2012 SSA comprehensive psychological evaluation reflects that the Veteran reported difficulties with concentration and memory, became confused easily, and was anxious and depressed.  With respect to activities of daily living, the Veteran could dress, bath, and take care of personal hygiene.  He got rides from others.  Outside activities included gardening, watching his children play, watching television, and playing video games.  He did not pay bills or handle money, as he became confused easily.  He was able to go out alone.  He had no difficulty completing household tasks.  It was noted that, on a daily basis, he could dress, bathe, cook simple foods, and drive very short distances for errands if he had to.  He could do household chores but sometimes forgot what he was doing in the middle of a chore.  He did have children and watched his children play.  

SSA records otherwise reflect the Veteran's wife's report that she had to assist him with daily activities and he frequently forgot to bathe, cook, and clean and needed to be reminded to do so.

In a written statement received in July 2013, the Veteran's attorney wrote that the Veteran was entitled to aid and attendance benefits because he required care or assistance on a constant basis to protect him from the hazards or dangers incident to his daily environment.  He noted that this entitlement was supported by two medical opinions, including the February 2007 VA examination reflecting severe flare-ups of spinal pain occurred every 2 to 3 weeks and lasting up to 1 to 2 weeks at a time, during which the Veteran reported that he was "confined to the couch or bed."  He also noted the findings of the June 2011 VA examiner that the Veteran's low back disability affected his occupational activities, causing decreased mobility, decreased manual dexterity, problems with lifting and carrying, weakness or fatigue, decreased strength of the lower extremity, and pain. That examiner had also concluded that the Veteran would have trouble lifting more than 10 pounds, bending forward or walking more than 100 yards.  He would also have trouble doing things that involve looking up or turning his head side to side.  Furthermore, the doctor noted problems with the Veteran's usual daily activities.  He was unable to do the buttons on the cuffs of his shirts and unable to do heavy chores around the house or yard, and he would be unable to exercise.  The Veteran could not walk or stand for long periods of time and would be unable to drive for work because of the pain medication he was taking.

The Veteran's attorney also pointed out that private physician Dr. U. noted in the January 2011 opinion that the Veteran had incontinence problems.  Further, he expressed that it was clear that the Veteran could not move around, lift, carry, driving, and had difficulty with dressing and toileting.  He contended that this condition required him to have care on a regular basis to protect him from falls or other hazards within his daily environment.  

A December 2013 VA treatment report that the Veteran had been more somnolent after his rehabilitation related to his seizure disorder/stroke.  He had some skills such as using reminders on his phone, but those skills had gradually fallen away.  He also spent a lot of time using a heating pad for his back and stayed on the couch all day long.  He also forgot to eat.  

A September 2014 VA social work home assessment reflects that the Veteran appeared neat with fair hygiene.  His gait was uneven, and the Veteran reported that he used a cane, but he was not using the cane at the time the social worker met him.  With respect to daily activities, the Veteran needed reminders, particularly with bathing.  He was able to dress, eat, toilet, and transfer independently.  He was unable to cook or do the finances, and needed moderate assistance with shopping and housework.  He was continent.  He endorsed pain he rated a current level of 6 on a scale to 10 from headache and backache.  He stated that he had pain all the time, and took pain medication, which helped some.  The Veteran stated that he fell to his knees regularly as a result of getting dizzy.  He did not drive and was transported by his wife.  

An assessment summary reflects that the Veteran had significant short-term memory difficulties, limited mobility, and marital and family stressors secondary to his limited functional abilities.  It was noted that the Veteran's stoke had impacted his mood and behaviors, creating longstanding headache from he suffered from today.  It was noted that the Veteran was not capable of living independently without support at that time, and if his wife left, he would have to be placed in an assisted living facility.

A January 2015 VA social worker note reflects that the Veteran discussed care issues with his wife.  His wife stated that the Veteran stayed in bed 6 days out of 7. She thought that it was from depression and so that he did not "snap" at his children.  The Veteran reported that he stayed in bed due to chronic pain which worsened when he did anything.  The Veteran also endorsed memory loss, and his wife noted that he had multiple reminders programmed into his cell phone to alert the Veteran when to eat, take medication, or shower.  She reported that he ignored these reminders.

The Veteran reported that he fell 1 to 2 times per week, but his wife stated that the last time she actually saw him fall was about 2 weeks ago.  He stated that the falls often occurred when he got up in the night to urinate.   He had a cane and a walker, but his wife said he did not remember to use them.  

A February 2015 VA neurology note reflects that the Veteran complained of constant headache.  He noted that he had no seizure activity or episodes since before his prior visit in July 2014.  The Veteran walked with a cane, but could walk on his heels and toes with no problem.  Full range of motion was present in all joints.  

A May 2015 VA treatment report notes assessment of controlled seizures and myogenic headaches.

A May 2015 VA home safety report reflects that the Veteran complained of a decrease in activity due to back pain and problems with his equilibrium since surgery to remove a cyst in his brain, resulting in stroke and seizure disorder.  He stated that he usually used a single point cane outdoors as the ground was uneven, but he had also fallen in the bathroom at night if he forgot to turn on a light or sit down to use the toilet.  He stated that he had a shower chair but did not use and liked to use the Jacuzzi tub.  He stated that he did not feel unsafe in the shower without safety bars.  

In May 2015, the VA treatment provider discussed a home exercise program to increase balance and coordination.  He was referred to a podiatrist for an assessment for orthotics for possible bilateral foot inversion, for improvement of gait symmetry.

The Veteran was provided a VA cervical spine examination in May 2015, the Veteran reported that his cervical spine was worse since the last examination in June 2011 due to the fact that he had fallen down several times following his stroke with seizures.  He reported that his head had hit the ground.  Range of motion revealed flexion to 10 degrees and extension to 5 degrees with pain on range of motion.  There was straightening of the cervical spine, resulting from spasm.  He was no longer able to drive, lifting was limited, and he was unable to garden, horseback ride, fish, wash dishes, or vacuum.   Prolonged sitting became painful.  There was no ankylosis of the spine.  The Veteran wore a neck brace nightly and during flare-ups.

Muscle strength testing was normal for the upper extremities.  There was some decreased sensation in the right upper extremity.  There was mild numbness of both upper extremities and mild to moderate pain and paresthesia in both extremities.  The examiner noted mild radiculopathy of the left upper extremity, and moderate radiculopathy of the right upper extremity.  

The examiner diagnosed degenerative disc disease with osteoarthritis of the cervical spine.  He found that the Veteran's cervical spine condition would affect or impose work restrictions in field of labor requiring repetitive light to heavy manual labor and would restrict the Veteran's ability to lift, pull, or carry light and heavy loads for prolonged and short periods of time.  Prolonged sitting, standing, and walking were very difficult.  

On June 2015 VA podiatry consult, the Veteran complained of being unstable when walking and of frequent falls.  He noted that he was very active working around his home and fields, attending to farm animals.  After objective examination of the lower extremities, the examiner diagnosed muscle weakness, equinus, and tinea pedis.  He was given proper orthotics, which the Veteran indicated stabilized the ankles and improved his gait.  

A July 2015 VA nutrition telephone encounter report reflects the Veteran's report that he spent most days outdoors working with his animal and in the garden with his children.  

A July 2015 VA home health note reflects that the Veteran fell the previous week, which had increased his upper back pain.  He indicated that his mood had improved, he denied depression, and reported an improved relationship with his spouse.  It was noted that he left his home only for short durations, infrequently, and required aid of a supportive device.  He was noted to be independent in bathing, toileting, reaching, telephone, dressing, and transferring.  He needed assistance with meal preparation, housekeeping, and shopping.  He was unable to drive (due to seizure disorder), take his medication, or take care of finances.   

A July 2015 home health care assessment note indicates that the Veteran reported two recent falls.  His latest fall was in his bedroom reaching for his phone.  He believed that he had a breakthrough seizure, and felt somewhat "fuzzy" and blacked out.  It was noted that the Veteran had functional strength to perform his activities of daily living and mobility.  He was noted to be independent in hygiene, bathing, and dressing.  Transfers were completely independent, except that he required equipment to get up from the floor.  It was noted that he rarely used his single point cane when walking around the house, and occasionally used his cane outdoors or for long distances.  His balance was noted to be fair, with vision occluded.  He went grocery shopping with his wife and she pushed the cart.  His wife prepared his meals, and his wife assisted with medication.  He folded his own list.  His wife transported him and took care of finances.  

In December 2015, it was noted that the Veteran was independently ambulatory using a rollator and a cane.  His wife stated that he did not want to get out of bed and had not taken his medication.  

The Veteran was afforded a VA psychiatric examination, at which time the examiner diagnosed PTSD and major neurocognitive disorder due to multiple etiologies, most likely to post tumor resection and stroke.  He noted that the Veteran's symptoms of neurocognitive disorder included difficulty understanding complex commands, gross impairment in communication, and mild memory loss.  The examiner also noted that the Veteran's PTSD and major depressive disorder might have likely contributed to mild memory loss.  The Veteran reported that he shopped with his wife when stores were less crowded, and he spent his time helping with household chores as much as he could and caring for animals on his property.

Based on the foregoing, the Board finds that SMC based on the need for aid and attendance or housebound status is not warranted.

The evidence of record demonstrates that, as the result of his service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.  In addition, the record does not reflect that the Veteran is bedridden.  It has been argued that the Veteran should be deemed bedridden based upon the frequency, severity and duration of low back pain exacerbations requiring bedrest.  However, the Veteran's low back disability does not actually require that he remain in bed in a medical sense, as contemplated by 38 C.F.R. § 3.352(a).  Rather, the Veteran as late as 2015 is shown capable of not only getting out of bed, but ambulating independently (albeit with the occasional use of a cane or walker to prevent falls), gardening and attending to farm animals.  

The record does reflect that the Veteran is in need of regular aid and attendance of another person to complete some activities of daily living; however, while the Veteran has numerous service-connected disabilities, the evidence demonstrates that his service connected-disabilities do not cause him to be in need of another person to help with his activities of daily living.  He is not completely independent in all activities of daily living, and needs assistance with meal preparation, medication finances, chores and transportation.  However, the Veteran's limitations in this regard are largely attributable to residuals from brain surgery and stroke.  

The Board has considered the Veteran's attorney's argument that examination findings and the other evidence of records indicates that the level of impairment from the Veteran's service-connected disability requires assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment. Indeed, the Veteran's service-connected disabilities have been demonstrated to be responsible for some mild memory impairment and inability and limitations in  performing certain activities around the house due to pain and limitations.  Certainly, the pain associated with the Veteran's service-connected spine and cervical and lumbar radiculopathy disabilities causes periods where he has to rest.  However, the record reflects that his stroke residuals have prevented him from driving, have been shown to be largely responsible for his falls around the house (and requirement for a cane/walker) and also causes cognitive/memory impairment that requires use of lists and reminders to complete tasks and tend to his daily needs.   The record reflects that the Veteran is still independent in other activities of daily living, including feeding, hygiene, and toileting.  While Dr. U. has suggested that the Veteran is incontinent due to his lumbar spine condition, the evidence repeatedly describes the Veteran as continent and able to attend to the needs of nature.  As late as 2015, the Veteran was shown to be capable of not only getting out of bed, but ambulating independently (albeit with the occasional use of a cane or walker to prevent falls), gardening and attending to farm animals.  Thus, he demonstrates the ability to protect himself from a hazard such as being able to independently exit his house in case of a fire.

For the foregoing reasons, the Board finds that the Veteran is not in need of regular aid and attendance due to his service-connected disabilities alone.  

Regarding SMC based on housebound status, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114(s).  The Board observes that the Veteran has been awarded TDIU based upon the combined effects of PTSD and spine disability.  See RO rating decision dated March 2012.  The Social Security Administration awarded disability benefits based on a primary diagnosis of organic mental disorders (chronic brain syndrome) and disorders of the back (discogenic and degenerative).  The Veteran has variously alleged his unemployability due to the combined effects of the low back and neck, or the neck alone.  Overall, the evidence record does not establish that one single service-connected disability alone has resulted in unemployability.  See Buie v. Shinseki, 24 Vet. App. 242 (2010) (TDIU that is based on multiple underlying disabilities cannot satisfy the statutory requirement of "a service-connected disability rated as total" for SMC because that requirement must be met by a single disability).  

Moreover, the record reflects that the Veteran is not housebound or living in a nursing home.  He lives at home with his family and leaves the home for medical appointments.  More importantly, the Veteran spends most of his days outdoors tending to his garden and farm animals.  VA examination reports also suggest that the Veteran goes grocery shopping.  Accordingly, the Veteran is not housebound.

For all the foregoing reasons, the Board finds that SMC based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for mechanical low back pain with osteoarthritis of the thoracic spine is denied.

Entitlement to SMC based on a need for regular aid and attendance or by reason of being housebound is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


